DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,867,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are encompassed by the claims of the US Patent application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites a method of 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0060321 A1 to Vasquez et al. (hereinafter “Vasquez”) in view of US Patent No. 5,022,653 to Suttle et al. (hereinafter “Suttle”).

Concerning claim 1, Vasquez discloses a gaming system (Abstract), said gaming system comprising: 
a server configured to accumulate respective contributions from a plurality of gaming client devices into a token progressive (paragraphs [0028], [0029] – central server accumulates contributions into a progressive jackpot); and 
a gaming server configured to: present an electronic game to a player on a gaming client device of the plurality of gaming client devices (paragraph [0078] – different primary wagering games (e.g., video poker, video blackjack, etc.) may be implemented on the gaming device); 
receive data from a token, the token comprising a storage media storing the data, the data including a token identification associated with the player and a progressive identification associated with the token progressive (paragraphs [0148], [0177]-[0179] – player places side bet correlating to a token progressive jackpot); 
receive an input for the electronic game including an input amount (paragraphs [0177]-[0179] – player places wager on game independent of side wager for progressive game); 
in response to receiving the data from the token and the input amount, link the electronic game with the token progressive (paragraphs [0177]-[0179] – player places side bet correlating to a token progressive jackpot); and 
conduct the electronic game such that the electronic game participates in the token progressive (paragraphs [0177]-[0179] – wagering game and progressive jackpot game is conducted).

Vasquez discloses player places side bet correlating to a token progressive jackpot which is separate from the primary game (see paragraph [0177]), however lacks specifically disclosing, and Suttle discloses the electronic game not having a progressive component device (column 7, lines 4-29, column 8, lines 11-16 - second wagering game does not have progressive jackpot, unless player decides to provide token to participate in progressive jackpot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second wagering game not having a progressive jackpot component as disclosed by Suttle into the gaming system of Vasquez in order to provide players an option of participating in a progressive game.

Concerning claims 2, 13, and 19, Vasquez discloses wherein all of the input amount is initially applied to play of the electronic game, and wherein the gaming server is further configured to: identify a predetermined portion of the input amount to later be applied to the token progressive, after all of the input amount is initially applied to play of the electronic game; and transmit a message to said server, the message including an outcome of the electronic game and the predetermined portion of the input amount which is to be credited as a contribution to the token progressive (paragraphs [0177]-[0183] – outcome of progressive is determined based on primary game results).

Concerning claims 3 and 14, Vasquez discloses wherein in response to receiving the message from said gaming server, said server is configured to: determine, based 

Concerning claims 4 and 20, Vasquez discloses wherein the token identification identifies at least one of a particular player account, a length of time for which the player may play for the token progressive, and an expiration of the token (paragraphs [0106]-[0108] – gaming device tracks player account information based on wager input).

Concerning claims 5 and 16, Vasquez discloses wherein the gaming server is further configured to present a plurality of first electronic games including progressive components (paragraphs [0177]-[0179] – player places side bet correlating to a token progressive jackpot).   Suttle discloses a second plurality of electronic games not including progressive components, the second plurality of electronic games including the electronic game (column 7, lines 4-29, column 8, lines 11-16 - second wagering game does not have progressive jackpot, unless player decides to provide token to participate in progressive jackpot).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second wagering game not having a progressive jackpot component as disclosed by Suttle into the gaming system of Vasquez in order to provide players an option of participating in a progressive game.

Concerning claim 6, Vasquez discloses wherein upon receiving the data from the token, said gaming server is configured to cause display of the second plurality of electronic games that are available to the player for application of the token (paragraphs [0177]-[0179] – player places side bet correlating to a token progressive jackpot).  Suttle discloses a second wagering game not having a progressive jackpot component (column 7, lines 4-29, column 8, lines 11-16 - second wagering game does not have progressive jackpot, unless player decides to provide token to participate in progressive 

Concerning claims 7 and 15, Vasquez discloses wherein said gaming server is further configured to: continuously retrieve a current token progressive amount from said server; and cause display of the current token progressive amount (paragraphs [0178]-[0183] – player places side bet which is continuously retrieved during play of primary game).

Concerning claims 8 and 17, Vasquez discloses wherein to receive the input from the player, said gaming server is further configured to at least one of receive the input from the player using a credit input mechanism and subtract the input amount from a credit balance associated with the player (paragraphs [0178]-[0183] – player places side bet which is continuously subtracted from balance).

Concerning claim 9, Vasquez discloses wherein the received input amount must meet or exceed a predetermined qualifying input amount to qualify to win the token progressive, the predetermined qualifying input amount being greater than a minimum input amount for the gaming client device (paragraphs [0178]-[0183] – player must place minimum amount of side bet to qualify to win the progressive jackpot).

Concerning claim 10, Vasquez discloses wherein the token serves as a qualifying input to qualify to win the token progressive, and the received input amount must meet or exceed a minimum input amount for the gaming client device (paragraphs [0178]-[0183] – player must place minimum amount of side bet to qualify to win the progressive jackpot).

Concerning claim 11, Vasquez discloses wherein the plurality of gaming client devices includes at least one of an electronic gaming machine in a casino, a remote gaming machine accessing the casino via a network, a remote gaming machine having virtual access to any casino coupled to the network and associated with said gaming server, and a personal computer or mobile device coupled to the Internet via a virtual private network such that the player may participate in the electronic game remotely (paragraphs [0052], [0058], [0066] – device may be a PC that is at a location remote from the gaming device).

Concerning claim 12, see the rejection of claim 1.

Concerning claim 18, see the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715